Citation Nr: 1136301	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  11-06 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability evaluation for a duodenal ulcer, currently rated as 10 percent disabling. 

3.  Entitlement to a total disability evaluation due to individual unemployability based upon service-connected disabilities (TDIU).  

4.  Entitlement to special monthly compensation (SMC) based upon aid and attendance/housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1943 to February 1946.  He was awarded the Silver Star for conspicuous gallantry and intrepidity in action against the enemy during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and December 2009 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.  

In the January 2009 rating determination, the RO granted entitlement to service connection for posttraumatic stress disorder and assigned a 30 percent disability evaluation.  The Veteran subsequently perfected an appeal.  In the December 2009 rating determination, the RO addressed all the other issues currently on appeal as well as the issue of an increased evaluation for posttraumatic stress disorder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As it relates to all issues, the Veteran in March 2010 indicated that he continued to receive treatment at the Pittsburgh VA Medical Centers.  In his March 2011 substantive appeal, the Veteran stated that both his treating psychiatrist and his general physician felt that his posttraumatic stress disorder now warranted a 100 percent disability evaluation.  In his July 2011 written argument, the representative noted that the Veteran continued to receive treatment for his service-connected disabilities through the Pittsburgh VA Medical Centers.  The representative observed that the most recent VA medical records that were associated with claims folder dated from July 2009.  Consequently, the representative requested that up-to-date records be obtained and associated with the claims folder.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

As it relates to the Veteran's claim of entitlement to a higher evaluation for posttraumatic stress disorder, his last comprehensive VA examination was in September 2009.  In a January 2011 letter, the Veteran indicated that his health was rapidly declining.  In his March 2011 substantive appeal, as noted above, the Veteran reported that both his psychiatrist and his general physician felt that his PTSD rating should now be 100 percent.  In his July 2011 written argument, the representative indicated that the Veteran should be afforded a new VA examination to determine the current severity of his PTSD.  

With regard to his claim of entitlement to an increased evaluation for his duodenal ulcer, the Veteran in his January 2011 letter indicated that his health was rapidly deteriorating.  In his March 2011 substantive appeal, the Veteran noted having severe weight loss, bouts of anemia, and that he was on a nutritional supplement.  Furthermore, in his July 2011 written argument, the representative requested that the Veteran be afforded an additional VA examination to determine the current severity of his duodenal ulcer.  

As it relates to both the posttraumatic stress disorder and duodenal ulcer issues, VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  As such, additional VA examinations to determine the extent of any current PTSD and duodenal ulcer are warranted.  

In a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2011).  In light of the foregoing, the Board finds that additional VA examinations are warranted to determine if a total disability evaluation based on individual unemployability due to service connected disorders is warranted.  

Given this determination, and, if after examination the combined rating for the Veteran's service-connected disabilities still does not meet the schedular criteria for a total disability evaluation based on individual unemployability due to service connected disorders under the provisions of 38 C.F.R. § 4.16(a) (2010), the RO must document their consideration whether the evidence presents such an exceptional or unusual disability picture requiring that the case be forwarded to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular evaluation.  38 C.F.R. § 3.321 (2011).

As it relates to the claim of entitlement to special monthly compensation based upon aid and attendance/housebound status, the Veteran has been afforded several VA examinations throughout the course of his appeal, with the most recent occurring in May 2010.  Given the appellant's report of a further deterioration in his health, a new examination is in order.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Obtain copies of all records of the Veteran's treatment records from the Pittsburgh VA Medical Centers  since July 2009.  If those records cannot be located the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter the Veteran must be afforded a VA psychiatric examination to determine the severity of his posttraumatic stress disorder.  All appropriate tests and studies, including psychological testing, should be performed and all findings should be reported in detail.  If other psychiatric disorders are diagnosed, the examiner must differentiate any symptoms caused by posttraumatic stress disorder from those symptoms that are not caused by posttraumatic stress disorder.  If certain symptomatology cannot be so distinguished that fact should be indicated, and the examiner must explain why.  The claims file should be made available to the examiner.  The examiner is to assign a global assessment of functioning score addressing the nature of any disability caused by posttraumatic stress disorder alone, and explain what the assigned score means.  The examiner must opine whether it is at least as likely as not that the appellant's posttraumatic stress disorder standing alone precludes all forms of substantially gainful employment that are consistent with his education and occupational experience.  The Veteran's age may not be considered in rendering this opinion.  The examiner must provide a rationale for all opinions rendered.  

3.  The RO should also schedule the Veteran for a VA examination to determine the severity of his service-connected duodenal ulcer.  All necessary tests and studies should be performed and all findings must be reported in detail.  The claims folder must be made available to the examiner.  The examiner should comment on the absence or presence of the following: standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss.  The examiner should also comment on any health impairment caused by the appellant's gastric ulcer, to include the number of incapacitating episodes, if any, per year, and the duration of the episodes.  The examiner is to address whether it is at least as likely as not that the Veteran's service-connected ulcer disorder alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  The appellant's age may not be considered in rendering this opinion.  The examiner must provide a rationale for any opinion offered.

4.  The AMC/RO must also schedule the Veteran for an examination by appropriate health care providers in relation to his claim of entitlement to special monthly compensation  based upon an asserted need for aid and attendance of another person and/or housebound status.  All appropriate tests must be performed and a copy of the examination report must be associated with the claims files.  The claims files, and a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  The reviewer must provide a reasoned opinion on the specific questions listed below:

(a) Do the Veteran's service-connected disabilities alone prevent him from protecting himself from the hazards incident to his environment, keeping himself clean and presentable, feeding himself due to loss of coordination of the upper extremities or extreme weakness, attending to the wants of nature, or render him bedridden, or otherwise require the regular aid and attendance by another person?

(b) Do the service-connected disabilities alone cause the Veteran to be unable to perform activities of daily living without the regular aid and attendance of another person or render him "permanently bedridden"?

(c) Do the Veteran's service-connected disabilities alone substantially confine him to his dwelling and the immediate premises, and it is reasonably certain that the disabilities and resultant confinement will continue throughout his lifetime

Please provide a detailed rationale for each opinion rendered.

5.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  The RO/AMC must ensure the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the RO/AMC should review the Veteran's claims.  The RO/AMC must undertake any other development and action required by law or otherwise deemed necessary.  If the Veteran does not meet the percentage requirements for a total disability evaluation based on individual unemployability due to service connected disorders under 38 C.F.R. § 4.16(a), the RO must document their consideration whether referral for extraschedular consideration is warranted.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


